 

Exhibit 10.5

 

Employment Agreement

 

This Employment Agreement (the “Agreement”) is made and entered into as of
_______, 2020, by and between Laxminarayan Bhat, Ph.D. (the “Executive”) and
Reviva Pharmaceuticals Holdings, Inc. (the “Company”).

 

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

 

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:

 

1.             Term of Employment. The Executive’s employment hereunder shall be
effective as of _____, 2020 (the “Effective Date”) and shall continue thereafter
unless terminated earlier pursuant to this Agreement. The period during which
the Executive is employed by the Company hereunder is hereinafter referred to as
the “Employment Term.”

 

2.             Position and Duties.

 

2.1              Position. During the Employment Term, the Executive shall serve
as the Chief Executive Officer of the Company and shall report to the Board of
Directors (the “Board”). In such position, the Executive shall have such duties,
authority, and responsibility as are consistent with the Executive’s position.

 

2.2              Duties. During the Employment Term, the Executive shall devote
substantially all of his business time and attention to the performance of the
Executive's duties hereunder and will not engage in any other business,
profession, or occupation for compensation or otherwise which would conflict or
interfere with the performance of such services either directly or indirectly
without the prior written consent of the Board. Notwithstanding the foregoing,
the Executive will be permitted to serve on up to an aggregate of two (2)
corporate boards or advisory boards, provided that such activities do not,
individually or in the aggregate, conflict with the performance of the
Executive’s duties under this Agreement and do not cause the Executive to
violate the commitment above to devote substantially all of his business time
and attention to his duties hereunder. Nothing herein shall prohibit Executive
from purchasing or owning less than five percent (5%) of the publicly traded
securities of any corporation; provided that, such ownership represents a
passive investment and that the Executive is not a controlling person of, or a
member of a group that controls, such corporation; provided further that, the
activities described do not interfere with the performance of the Executive's
duties and responsibilities to the Company as provided hereunder, including, but
not limited to, the obligations set forth in Section 2 hereof.

 

3.             Place of Performance. The principal place of Executive's
employment shall be the Company’s principal executive office which will be
located in Cupertino, California; provided that, the Executive may be required
to travel on Company business during the Employment Term.

 



 

 

 

4.             Compensation.

 

4.1              Base Salary. The Company shall pay the Executive an annual rate
of base salary of $400,000 (Four Hundred Thousand Dollars) in periodic
installments in accordance with the Company's customary payroll practices and
applicable wage payment laws, but no less frequently than monthly. The
Executive’s base salary may not be decreased during the Employment Term other
than as part of an across-the-board salary reduction that applies in the same
manner to all senior executives. The Executive’s annual base salary, as in
effect from time to time, is hereinafter referred to as “Base Salary.”

 

4.2              Annual Bonus. The Executive will be eligible for an incentive
bonus for each fiscal year of the Company, based on objective or subjective
criteria established and approved by the Compensation Committee of the Board
(the “Committee”). The Executive will have an opportunity to provide input to
the Board and/or Committee with regard to the selection of such criteria, which
will be established within a reasonable time period following the first day of
the applicable bonus period. The Executive’s target bonus (“Target Bonus”) will
be equal to up to fifty percent (50%) of Base Salary as in effect during each
fiscal year assuming all milestones set by the Committee are met as determined
where subjective in the sole discretion of the Board. Any consent, approval,
determination or decision of the Board required in this Agreement shall be a
majority of the Board (excluding the Executive where the matter involves the
Executive.)

 

4.3              Equity Awards. During the Employment Term, the Executive shall
be eligible to participate in the Company’s equity incentive plan(s) or any
successor plan, subject to the terms of the plan(s), as determined by the Board.

 

a.The Company Stock Option Program will provide for stock options subject to
vesting in an amount equal to 5% (five percent) of the outstanding common stock
of the Company to be divided among the participants in the program.

 

b.In its sole discretion, the Company will determine in its sole discretion the
number of shares of Company stock on which Executive will be granted an option
to purchase shares and the terms of such option grant.

 

c.Any option the Company chooses to grant will vest at the rate of one-twelfth
(1/12th) every three months after the option is awards over a three-year period
and will be subject to an option plan to be adopted by the Company and to the
terms of an award agreement. The Company shall have complete discretion to set
the terms of any option plan and any option award agreement.

 

4.4              Fringe Benefits and Perquisites. During the Employment Term,
the Executive shall be entitled to fringe benefits and perquisites consistent
with the practices of the Company, and to the extent the Company provides
similar benefits or perquisites (or both) to similarly situated executives of
the Company.

 



2

 

 

4.5              Employee Benefits. During the Employment Term, the Executive
shall be entitled to participate in all employee benefit plans, practices, and
programs maintained by the Company, as in effect from time to time
(collectively, “Employee Benefit Plans”), on a basis which is no less favorable
than is provided to other senior executives of the Company consistent with
applicable law and the terms of the applicable Employee Benefit Plans. The
Company reserves the right to amend or cancel any Employee Benefit Plans at any
time in its sole discretion, subject to the terms of such Employee Benefit Plan
and applicable law.

 

4.6              Vacation; Paid Time-Off. During the Employment Term, the
Executive shall be entitled to twenty (20) paid vacation days per calendar year
(prorated for partial years) in accordance with the Company's vacation policies,
as in effect from time to time. The Executive shall receive other paid time-off
for holidays and sick leave in accordance with the Company's policies for
executive officers as such policies may exist from time to time.

 

4.7              Business Expenses. The Executive shall be entitled to
reimbursement for all reasonable and necessary out-of-pocket business,
entertainment, and travel expenses incurred by the Executive in connection with
the performance of the Executive's duties hereunder in accordance with the
Company's expense reimbursement policies and procedures.

 

4.8              Indemnification.  

 

(a)               In the event that the Executive is made a party or threatened
to be made a party to any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (a “Proceeding”), other than any Proceeding
initiated by the Executive or the Company related to any contest or dispute
between the Executive and the Company or any of its affiliates with respect to
this Agreement or the Executive’s employment hereunder, by reason of the fact
that the Executive is or was a director or officer of the Company, or any
affiliate of the Company, or is or was serving at the request of the Company as
a director, officer, member, employee, or agent of another corporation or a
partnership, joint venture, trust, or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the maximum extent permitted
under applicable law and the Company’s bylaws from and against any liabilities,
costs, claims, and expenses, including all costs and expenses incurred in
defense of any Proceeding (including attorneys' fees) other than the Executive’s
willful misconduct. Costs and expenses incurred by the Executive in defense of
such Proceeding (including attorneys’ fees) shall be paid by the Company in
advance of the final disposition of such litigation upon receipt by the Company
of: (i) a written request for payment; (ii) appropriate documentation evidencing
the incurrence, amount, and nature of the costs and expenses for which payment
is being sought; and (iii) an undertaking adequate under applicable law made by
or on behalf of the Executive to repay the amounts so paid if it shall
ultimately be determined that the Executive is not entitled to be indemnified by
the Company under this Agreement.

 

(b)               During the Employment Term and for a period of six (6) years
thereafter, the Company or any successor to the Company shall purchase and
maintain, at its own expense, directors' and officers' liability insurance
providing coverage to the Executive on terms that are no less favorable than the
coverage provided to other directors and similarly situated executives of the
Company.

 



3

 

 

5.             Termination of Employment. Upon termination of the Executive’s
employment during the Employment Term, the Executive shall be entitled to the
compensation and benefits described in this Section 5 and shall have no further
rights to any compensation or any other benefits from the Company or any of its
affiliates.

 

5.1              For Cause or Without Good Reason.  

 

(a)               The Executive’s employment hereunder may be terminated by the
Company for Cause, or by the Executive without Good Reason. If the Executive's
employment is terminated by the Company for Cause or by the Executive without
Good Reason, the Executive shall be entitled to receive:

 

(i)                 any accrued but unpaid Base Salary and accrued but unused
vacation which shall be paid on the Termination Date (as defined below);

 

(ii)              reimbursement for unreimbursed business expenses properly
incurred by the Executive, which shall be subject to and paid in accordance with
the Company's expense reimbursement policy; and

 

(iii)            such employee benefits (including equity compensation if
vested), if any, to which the Executive may be entitled under the Company’s
employee benefit plans as of the Termination Date; provided that, in no event
shall the Executive be entitled to any payments in the nature of severance or
termination payments except as specifically provided herein.

 

Items 5.1(a)(i) through 5.1(a)(iii) are referred to herein collectively as the
“Accrued Amounts.”

 

(b)               For purposes of this Agreement, “Cause” shall mean, as
determined by the Board in good faith:

 

(i)                 the Executive’s willful failure to perform his duties (other
than any such failure resulting from incapacity due to physical or mental
illness);

 

(ii)              the Executive’s willful failure to comply with any valid and
legal directive of the Board;

 

(iii)            the Executive’s willful engagement in dishonesty, illegal
conduct, or gross misconduct, which is, in each case, materially injurious to
the Company or its affiliates;

 

(iv)             the Executive’s conviction of or plea of guilty or nolo
contendere to a crime that constitutes a felony (or state law equivalent) or a
crime that constitutes embezzlement, misappropriation, or fraud, or a
misdemeanor involving moral turpitude;

 

(v)               the Executive’s violation of a material policy of the Company;

 

(vi)             the Executive’s willful unauthorized disclosure of Confidential
Information (as defined below);

 

(vii)          the Executive’s material breach of any material obligation under
this Agreement.

 



4

 

 

(c)               For purposes of this provision, no act or failure to act on
the part of the Executive shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.

 

(d)               Except for a failure, breach, or refusal which, by its nature,
cannot reasonably be expected to be cured, the Executive shall have fourteen
(14) calendar days from the delivery of written notice by the Company within
which to cure any acts constituting Cause; provided however, that, if the
Company reasonably expects irreparable injury from a delay of fourteen (14)
calendar days, the Company may give the Executive notice of such shorter period
within which to cure as is reasonable under the circumstances, which may include
the termination of the Executive's employment without notice and with immediate
effect. The Company may place the Executive on paid leave for up to thirty (30)
days while it is determining whether there is a basis to terminate the
Executive’s employment for Cause. Any such action by the Company will not
constitute Good Reason.

 

(e)               For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following, in each case during the Employment Term
without the Executive's written consent:

 

(i)                 a material reduction in the Executive’s Base Salary or
Target Bonus opportunity, provided it is not Good Reason as to the Target Bonus
opportunity to the extent the Committee annually or otherwise revises the
milestones needed to be met for a Target Bonus opportunity, so long as such
revisions do not apply to a Target Bonus opportunity for the current fiscal
year;

 

(ii)              a relocation of the Executive’s principal place of employment
by more than thirty (30) miles;

 

(iii)            any material breach by the Company of any material provision of
this Agreement;

 

(iv)             the Company’s failure to obtain an agreement from any successor
to the Company to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform if no
succession had taken place, except where such assumption occurs by operation of
law;

 



5

 

 

(v)               the Company’s failure to nominate the Executive for election
to the Board and to use its best efforts to have him elected and re-elected as a
director;

 

(vi)             a material, adverse change in the Executive's title, authority,
duties, or responsibilities (other than temporarily while the Executive is
physically or mentally incapacitated or as required by applicable law; and

 

(vii)          a “Change in Control” as defined below herein.

 

(f)                The Executive cannot terminate his employment for Good Reason
unless he has provided written notice to the Company of the existence of the
circumstances providing grounds for termination for Good Reason within thirty
(30) days of the initial existence of such grounds and the Company has had at
least thirty (30) days from the date on which such notice is provided to cure
such circumstances. If the Executive does not terminate his employment for Good
Reason within ninety (90) days after the first occurrence of the applicable
grounds, then the Executive will be deemed to have waived his right to terminate
for Good Reason with respect to such grounds; provided, however, that such
period shall be extended to six (6) months after the first occurrence of
applicable grounds for Good Reason following a “Change in Control.”

 

5.2              Without Cause or for Good Reason. The Employment Term and the
Executive’s employment hereunder may be terminated by the Executive for Good
Reason or by the Company without Cause. In the event of such termination, the
Executive shall be entitled to receive the Accrued Amounts and subject to the
Executive’s execution of a release of claims in favor of the Company, its
affiliates and their respective officers and directors in a form provided by the
Company and currently expected to be substantially in the form annexed hereto as
Exhibit “A” (the “Release”) and such Release becoming effective within thirty
(30) days following the Termination Date (such 30-day period, the “Release
Execution Period”), the Executive shall be entitled to receive the following:

 

(a)               Eighteen (18) months of the Executive’s Base Salary plus one
and one-half times annual Target Bonus payable in equal installment in
accordance with the Company's normal payroll practices, but no less frequently
than monthly, which shall begin within 14 days after the end of the Release
Execution Period; provided that, the first installment payment shall include all
amounts that would otherwise have been paid to the Executive during the period
beginning on the Termination Date and ending on the first payment date if no
delay had been imposed;

 

(b)               Executive shall receive twelve (12) months of service credit
under all outstanding unvested equity incentive awards and cash incentive
payments granted to the Executive during the Employment Term based on actual
performance; provided that, any delays in the settlement or payment of such
awards that are set forth in the applicable award agreement and that are
required under Section 409A of the Code (“Section 409A”) shall remain in effect;
and

 



6

 

 

(c)               If the Executive timely and properly elects health
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 ("COBRA"), the Company shall reimburse the Executive for the monthly
COBRA premium paid by the Executive for himself and his dependents. The
Executive shall be eligible to receive such reimbursement until the earliest of:
(i) the eighteen-month anniversary of the Termination Date; (ii) the date the
Executive is no longer eligible to receive COBRA continuation coverage; and
(iii) the date on which the Executive receives/becomes eligible to receive
substantially similar coverage from another employer or other source.

 

(d)               In the event Executive’s employment is terminated without
Cause or Executive resigns for good reason after the third anniversary of the
Effective Date: (i) Executive’s payments under Section 5.2(a) shall be six (6)
months of base salary and one-half of Executive’s annual Target Bonus amount;
and (ii) under Section 5.2(b), Executive shall receive six (6) months of service
credit under all outstanding equity incentive awards and cash payments referred
to in Section 5.2(b).

 

5.3              Death or Disability.  

 

(a)               The Executive's employment hereunder shall terminate
automatically upon the Executive's death during the Employment Term, and the
Company may terminate the Executive's employment on account of the Executive's
Disability.

 

(b)               If the Executive's employment is terminated during the
Employment Term on account of the Executive’s death or Disability, the Executive
(or the Executive's estate and/or beneficiaries, as the case may be) shall be
entitled to receive the following:

 

(i)                 the Accrued Amounts; and

 

(ii)              a lump sum payment equal to eighteen (18) months’ Base Salary
and Target Bonus.

 

(c)               Notwithstanding any other provision contained herein, all
payments made in connection with the Executive’s Disability shall be provided in
a manner which is consistent with federal and state law.

 

(d)               For purposes of this Agreement, “Disability” shall mean the
Executive's inability, due to physical or mental incapacity, to perform the
essential functions of his job, with or without reasonable accommodation, for
one hundred eighty (180) days out of any three hundred sixty-five (365) day
period; provided however, in the event that the Company temporarily replaces the
Executive, or transfers the Executive's duties or responsibilities to another
individual on account of the Executive's inability to perform such duties due to
a mental or physical incapacity which is, or is reasonably expected to become, a
Disability, then the Executive's employment shall not be deemed terminated by
the Company and the Executive shall not be able to resign with Good Reason as a
result thereof. Any question as to the existence of the Executive's Disability
as to which the Executive and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to the
Executive and the Company.

 

If the Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company and the Executive shall be final
and conclusive for all purposes of this Agreement. Any period for vesting shall
be tolled and not included during a Disability period.

 



7

 

 

5.4              Change in Control Termination.  

 

(a)               Notwithstanding any other provision contained herein, in the
event of a change in control, if the Executive's employment hereunder is
terminated by the Executive for Good Reason, or by the Company without Cause
(other than on account of the Executive's death or Disability), in each case
within twelve (12) months following a Change in Control, the Executive shall be
entitled to receive the Accrued Amounts and subject to the Executive’s execution
of a Release as described in Section 5.2 of this Agreement, the Executive shall
be entitled to receive the following:

 

(i)                 a lump sum payment equal to 1.5 times the Executive’s Base
Salary and Target Bonus for the year in which the Termination Date occurs; and

 

(b)               Notwithstanding the terms of any equity or cash incentive
plans or any applicable award agreements:

 

(i)                 all outstanding unvested equity incentive awards and cash
incentive payments granted to the Executive during the Employment Term shall
become fully vested and exercisable for the remainder of their full term and the
restrictions thereon shall lapse and become payable at the greater of actual
performance or target; provided that, any delays in the settlement or payment of
such awards that are set forth in the applicable award agreement and that are
required under Section 409A shall remain in effect; and

 

(c)               the COBRA payments provided for in Section 5.2(b) of this
Agreement;

 

(d)               For purposes of this Agreement, “Change in Control” shall mean
the occurrence of any of the following after the Effective Date:

 

(i)                 one person (or more than one person acting as a group)
acquires ownership of stock of the Company that, together with the stock held by
such person or group, constitutes more than fifty percent (50%) of the t total
voting power of the stock of such corporation; provided that, a Change in
Control shall not occur if any person (or more than one person acting as a
group) owns more than fifty percent (50%) of the total voting power of the
Company's stock and acquires additional stock;

 

(ii)              one person (or more than one person acting as a group)
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition) ownership of the Company’s stock possessing over
thirty percent (30%) of the total voting power of the stock of such corporation;

 



8

 

 

(iii)            a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board before the date of appointment or election; or

 

(iv)             the sale of all or substantially all of the Company's assets.

 

(v)               Notwithstanding the foregoing, a Change in Control shall not
occur unless such transaction constitutes a change in the ownership of the
Company, a change in the effective control of the Company, or a change in the
ownership of a substantial portion of the Company's assets under Section 409A.

 

5.5              Notice of Termination. Any termination of the Executive’s
employment hereunder by the Company or by the Executive during the Employment
Term (other than termination pursuant to Section 5.3(a) on account of the
Executive’s death) shall be communicated by written notice of termination
(“Notice of Termination”) to the other party hereto in accordance with notice
provisions of this Agreement. The Notice of Termination shall specify:

 

(a)               The termination provision of this Agreement relied upon;

 

(b)               To the extent applicable, the facts and circumstances claimed
to provide a basis for termination of the Executive's employment under the
provision so indicated; and

 

(c)               The applicable Termination Date.

 

5.6              Termination Date. The Executive’s “Termination Date” shall be:

 

(a)               If the Executive’s employment hereunder terminates on account
of the Executive's death, the date of the Executive's death;

 

(b)               If the Executive’s employment hereunder is terminated on
account of the Executive's Disability, the date that it is determined that the
Executive has a Disability;

 

(c)               If the Company terminates the Executive’s employment hereunder
for Cause, the date the Notice of Termination is delivered to the Executive;

 

(d)               If the Company terminates the Executive’s employment hereunder
without Cause, the date specified in the Notice of Termination.

 

(e)               If the Executive terminates his/her employment hereunder with
or without Good Reason, the date specified in the Executive's Notice of
Termination; and

 

(f)                Notwithstanding anything contained herein, the Termination
Date shall not occur until the date on which the Executive incurs a “separation
from service” within the meaning of Section 409A.

 



9

 

 

5.7              Mitigation. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and except as provided in Section 5.2(b), any amounts payable pursuant to this
Section 5 shall not be reduced by compensation the Executive earns on account of
employment with another employer.

 

5.8              Resignation of All Other Positions. Upon termination of the
Executive’s employment hereunder for any reason, the Executive agrees to resign,
effective on the Termination Date/shall be deemed to have resigned from all
positions that the Executive holds as an officer or member of the Board (or a
committee thereof) of the Company or any of its affiliates.

 

6.             Cooperation. The parties agree that certain matters in which the
Executive will be involved during the Employment Term may necessitate the
Executive's cooperation in the future. Accordingly, following the termination of
the Executive's employment for any reason, to the extent reasonably requested by
the Board, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive's service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive's other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate based on the
Executive's Base Salary on the Termination Date, with a four (4)-hour minimum
daily amount.

 

7.             Confidential Information. The Executive understands and
acknowledges that during the Employment Term, he will have access to and learn
about Confidential Information, as defined below.

 

7.1              Confidential Information Defined.  

 

(a)               Definition. For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, all information not generally
known to the public, in spoken, printed, electronic or any other form or medium,
relating directly or indirectly to: business processes, practices, methods,
policies, plans, publications, documents, research, operations, services,
strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, negotiations, pending negotiations,
know-how, trade secrets, computer programs, computer software, applications,
operating systems, software design, web design, work-in-process, databases,
manuals, records, articles, systems, material, sources of material, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
advertising information, pricing information, credit information, design
information, payroll information, staffing information, personnel information,
employee lists, supplier lists, vendor lists, developments, reports, internal
controls, security procedures, graphics, drawings, sketches, market studies,
sales information, revenue, costs, formulae, notes, communications, algorithms,
product plans, designs, styles, models, ideas, audiovisual programs, inventions,
unpublished patent applications, original works of authorship, discoveries,
experimental processes, experimental results, specifications, customer
information, customer lists, client information, client lists, manufacturing
information, factory lists, distributor lists, and buyer lists of the Company
Group or its businesses or any existing or prospective customer, supplier,
investor or other associated third party, or of any other person or entity that
has entrusted information to the Company Group in confidence. The term “Company
Group” shall mean, for purposes of this Agreement, the Company and its parent
companies, affiliates, subsidiaries, partners, and limited partners.

 

i)The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 



10

 

 

ii)The Executive understands and agrees that Confidential Information includes
information developed by him/her in the course of his/her employment by the
Company as if the Company furnished the same Confidential Information to the
Executive in the first instance. Confidential Information shall not include
information that is generally available to and known by the public at the time
of disclosure to the Executive; provided that, such knowledge of the public is
through no direct or indirect fault of the Executive or person(s) acting on the
Executive's behalf.

 

(b)               Company Creation and Use of Confidential Information.

 

The Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money, and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the field of real estate investment management. The Executive understands and
acknowledges that as a result of these efforts, the Company has created, and
continues to use and create Confidential Information. This Confidential
Information provides the Company with a competitive advantage over others in the
marketplace.

 

(c)               Disclosure and Use Restrictions.

 

The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate, or make available Confidential Information, or allow it to be
disclosed, published, communicated, or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company Group) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company Group and, in any event, not to
anyone outside of the direct employ of the Company Group except as required in
the performance of the Executive's authorized employment duties to the Company
or with the prior consent of a majority of the Board in each instance (and then,
such disclosure shall be made only within the limits and to the extent of such
duties or consent); and (iii) not to access or use any Confidential Information,
and not to copy any documents, records, files, media, or other resources
containing any Confidential Information, or remove any such documents, records,
files, media, or other resources from the premises or control of the Company
Group, except as required in the performance of the Executive's authorized
employment duties to the Company or with the prior consent of the Board. in each
instance (and then, such disclosure shall be made only within the limits and to
the extent of such duties or consent). Nothing herein shall be construed to
prevent disclosure of Confidential Information as may be required by applicable
law or regulation, or pursuant to the valid order of a court of competent
jurisdiction or an authorized government agency, provided that the disclosure
does not exceed the extent of disclosure required by such law, regulation, or
order, provided that the Executive uses reasonable efforts to give the Company
notice of its disclosure so that the Company at its own expense can seek to
avoid or narrow the disclosure required.

 

(d)               Notice of Immunity Under the Economic Espionage Act of 1996,
as amended by the Defend Trade Secrets Act of 2016 ("DTSA"). Notwithstanding any
other provision of this Agreement:

 

(i)                 The Executive will not be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a trade secret
that:

 

(A)             is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or

 

(B)              is made in a complaint or other document filed under seal in a
lawsuit or other proceeding.

 

(ii)              If the Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, the Executive may disclose
the Company's trade secrets to the Executive's attorney and use the trade secret
information in the court proceeding if the Executive:

 

(A)             files any document containing trade secrets under seal; and

 

(B)              does not disclose trade secrets, except pursuant to court
order.

 

8.             Remedies. In the event of a breach or threatened breach by the
Executive of Section 7, of this Agreement, the Executive hereby consents and
agrees that the Company shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages, or other
available forms of relief.

 



11

 

 

9.             Arbitration.

 

9.1              Any dispute, controversy or claim arising out of or relating to
this Agreement, its enforcement, arbitrability or interpretation, or because of
an alleged breach, default, or misrepresentation in connection with any of its
provisions/Employee's employment with Employer, including any alleged violation
of statute, common law or public policy shall be submitted to final and binding
arbitration before The American Arbitration Association (“AAA”) to be held in
Santa Clara County, California before a single arbitrator, in accordance with
the then-current AAA Employment Arbitration Rules. By initialing below, Employee
agrees to waive all rights to a jury trial. The arbitrator shall be selected by
mutual agreement of the parties or, if the parties cannot agree, then by
striking from a list of arbitrators supplied by AAA. The arbitrator shall issue
a written opinion stating the essential findings and conclusions on which the
arbitrator's award is based. Employer will pay the arbitrator's fees and
arbitration expenses and any other costs unique to the arbitration hearing
(recognizing that each side bears its own deposition, witness, expert and
attorney's fees and other expenses to the same extent as if the matter were
being heard in court). If, however, any party prevails on a statutory claim that
affords the prevailing party attorneys’ fees and costs, then the arbitrator may
award reasonable attorneys' fees and costs to the prevailing party. Any dispute
as to who is a prevailing party and/or the reasonableness of any fee or costs
shall be resolved by the arbitrator.

 

9.2              This Agreement to arbitrate is freely negotiated between
Employee and Employer and is mutually entered into between the parties. Each
party fully understands and agrees that they are giving up certain rights
otherwise afforded to them by civil court actions, including but not limited to
the right to a jury trial.

 

________By initialing here, Executive acknowledges [he/she] has read this
paragraph and agrees with the arbitration provision herein.

 

10.         Proprietary Rights.

 

10.1          Work Product. The Executive acknowledges and agrees that all
right, title, and interest in and to all writings, works of authorship,
technology, inventions, discoveries, processes, techniques, methods, ideas,
concepts, research, proposals, materials, and all other work product of any
nature whatsoever, that are created, prepared, produced, authored, edited,
amended, conceived, or reduced to practice by the Executive individually or
jointly with others during the period of his/her employment by the Company and
relate in any way to the business or contemplated business, products,
activities, research, or development of the Company or result from any work
performed by the Executive for the Company (in each case, regardless of when or
where prepared or whose equipment or other resources is used in preparing the
same), all rights and claims related to the foregoing, and all printed, physical
and electronic copies, and other tangible embodiments thereof (collectively,
“Work Product”), as well as any and all rights in and to US and foreign (a)
patents, patent disclosures and inventions (whether patentable or not), (b)
trademarks, service marks, trade dress, trade names, logos, corporate names, and
domain names, and other similar designations of source or origin, together with
the goodwill symbolized by any of the foregoing, (c) copyrights and
copyrightable works (including computer programs), mask works, and rights in
data and databases, (d) trade secrets, know-how, and other confidential
information, and (e) all other intellectual property rights, in each case
whether registered or unregistered and including all registrations and
applications for, and renewals and extensions of, such rights, all improvements
thereto and all similar or equivalent rights or forms of protection in any part
of the world (collectively, “Intellectual Property Rights”), shall be the sole
and exclusive property of the Company. The assignment provisions in this Section
10 shall apply only to “Employer Inventions” as defined herein and shall not
apply to any invention covered by Section 2870 of the California Labor Code, a
copy of which is annexed hereto as Exhibit “B.” Employer Inventions shall mean
any Invention that meets any one of the following criteria:

 

(i)                 Relates, at the time of conception or reduction to practice
of the Invention to: (A) the Employer's business, project or products, or to the
manufacture or utilization thereof; or (B) the actual or demonstrably
anticipated research or development of the Employer.

 



12

 

 

(ii)              Results from any work performed directly or indirectly by the
Employee for the Employer.

 

(iii)            (Results, at least in part, from the Employee's use of the
Employer's time, equipment, supplies, facilities or trade secret information.

 

(iv)             Provided, however, that an Employer Invention shall not include
any Invention which is developed entirely on the Employee's own time without
using the Employer's equipment, supplies, facilities or trade secret
information, and which is not related to the Employer's business (either actual
or demonstrably anticipated), and which does not result from work performed for
the Employer.

 

10.2              For purposes of this Agreement, Work Product includes, but is
not limited to, Company information, including plans, publications, research,
strategies, techniques, agreements, documents, contracts, terms of agreements,
negotiations, know-how, computer programs, computer applications, software
design, web design, work in process, databases, manuals, results, developments,
reports, graphics, drawings, sketches, market studies, formulae, notes,
communications, algorithms, product plans, product designs, styles, models,
audiovisual programs, inventions, unpublished patent applications, original
works of authorship, discoveries, experimental processes, experimental results,
specifications, customer information, client information, customer lists, client
lists, manufacturing information, marketing information, advertising
information, and sales information.

 

10.3              Work Made for Hire; Assignment. The Executive acknowledges
that, by reason of being employed by the Company at the relevant times, to the
extent permitted by law, all of the Work Product consisting of copyrightable
subject matter is "work made for hire" as defined in 17 U.S.C. § 101 and such
copyrights are therefore owned by the Company. To the extent that the foregoing
does not apply, the Executive hereby irrevocably assigns to the Company, for no
additional consideration, the Executive's entire right, title, and interest in
and to all Work Product and Intellectual Property Rights therein, including the
right to sue, counterclaim, and recover for all past, present, and future
infringement, misappropriation, or dilution thereof, and all rights
corresponding thereto throughout the world. Nothing contained in this Agreement
shall be construed to reduce or limit the Company's rights, title, or interest
in any Work Product or Intellectual Property Rights so as to be less in any
respect than that the Company would have had in the absence of this Agreement.

 



13

 

 

10.4              Further Assurances; Power of Attorney. During and after
his/her employment, the Executive agrees to reasonably cooperate with the
Company to (a) apply for, obtain, perfect, and transfer to the Company the Work
Product as well as any and all Intellectual Property Rights in the Work Product
in any jurisdiction in the world; and (b) maintain, protect and enforce the
same, including, without limitation, giving testimony and executing and
delivering to the Company any and all applications, oaths, declarations,
affidavits, waivers, assignments, and other documents and instruments as shall
be requested by the Company. The Executive hereby irrevocably grants the Company
power of attorney to execute and deliver any such documents on the Executive's
behalf in his/her name and to do all other lawfully permitted acts to transfer
the Work Product to the Company and further the transfer, prosecution, issuance,
and maintenance of all Intellectual Property Rights therein, to the full extent
permitted by law, if the Executive does not promptly cooperate with the
Company's request (without limiting the rights the Company shall have in such
circumstances by operation of law). The power of attorney is coupled with an
interest and shall not be affected by the Executive's subsequent incapacity.

 

10.5              No License. The Executive understands that this Agreement does
not, and shall not be construed to, grant the Executive any license or right of
any nature with respect to any Work Product or Intellectual Property Rights or
any Confidential Information, materials, software, or other tools made available
to him/her by the Company.

 

11.         Security.

 

11.1          Security and Access. The Executive agrees and covenants (a) to
comply with all Company security policies and procedures as in force from time
to time including without limitation those regarding computer equipment,
telephone systems, voicemail systems, facilities access, monitoring, key cards,
access codes, Company Group intranet, internet, social media and instant
messaging systems, computer systems, e-mail systems, computer networks, document
storage systems, software, data security, encryption, firewalls, passwords and
any and all other Company Group facilities, IT resources and communication
technologies (“Facilities and Information Technology Resources”); (b) not to
access or use any Facilities and Information Technology Resources except as
authorized by the Company; and (iii) not to access or use any Facilities and
Information Technology Resources in any manner after the termination of the
Executive's employment by the Company, whether termination is voluntary or
involuntary. The Executive agrees to notify the Company promptly in the event
he/she learns of any violation of the foregoing by others, or of any other
misappropriation or unauthorized access, use, reproduction, or reverse
engineering of, or tampering with any Facilities and Information Technology
Resources or other Company Group property or materials by others.

 



14

 

 

11.2          Exit Obligations. Upon (a) voluntary or involuntary termination of
the Executive's employment or (b) the Company's request at any time during the
Executive's employment, the Executive shall (i) provide or return to the Company
any and all Company Group property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,
equipment, speakers, webcams, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, negatives and data and all
Company Group documents and materials belonging to the Company and stored in any
fashion, including but not limited to those that constitute or contain any
Confidential Information or Work Product, that are in the possession or control
of the Executive, whether they were provided to the Executive by the Company
Group or any of its business associates or created by the Executive in
connection with his/her employment by the Company; and (ii) delete or destroy
all copies of any such documents and materials not returned to the Company that
remain in the Executive's possession or control, including those stored on any
non-Company Group devices, networks, storage locations, and media in the
Executive's possession or control.

 

12.         Publicity. The Executive hereby irrevocably consents to any and all
uses and displays, by the Company and its agents, representatives and licensees,
of the Executive’s name, voice, likeness, image, appearance, and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes, and all other printed and
electronic forms and media throughout the world, at any time during the
Employment Term for all legitimate commercial and business purposes of the
Company (“Permitted Uses”) without further consent from or royalty, payment, or
other compensation to the Executive during Executive’s Employment Term and for a
period of five (5) years after Executive’s employment ends, for any reason. The
Executive hereby forever waives and releases the Company and its directors,
officers, employees, and agents from any and all claims, actions, damages,
losses, costs, expenses, and liability of any kind, arising under any legal or
equitable theory whatsoever at any time during, and the five-year period
following, the Employment Term, arising directly or indirectly from the
Company’s and its agents’, representatives’, and licensees’ exercise of their
rights in connection with any Permitted Uses. Following the the fifth
anniversary of the end of the Employment Term, any Permitted Uses will require
the Executive’s prior approval, which may be given or withheld in the
Executive’s sole discretion.

 

13.         Governing Law. This Agreement, for all purposes, shall be construed
in accordance with the laws of the State of California without regard to
conflicts of law principles, except for the arbitration provisions which shall
be governed solely by the Federal Arbitration Act, 9 U.S.C. §§ 1-4.

 

14.         Entire Agreement. Unless specifically provided herein, this
Agreement contains all of the understandings and representations between the
Executive and the Company pertaining to the subject matter hereof and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. The
parties mutually agree that the Agreement can be specifically enforced in court
and can be cited as evidence in legal proceedings alleging breach of the
Agreement.

 



15

 

 

15.         Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Executive and by a majority of the Board of the
Company or its designee. No waiver by either of the parties of any breach by the
other party hereto of any condition or provision of this Agreement to be
performed by the other party hereto shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time,
nor shall the failure of or delay by either of the parties in exercising any
right, power, or privilege hereunder operate as a waiver thereof to preclude any
other or further exercise thereof or the exercise of any other such right,
power, or privilege.

 

16.         Severability.

 

16.1          Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

 

16.2          The parties further agree that any such court is expressly
authorized to modify any such unenforceable provision of this Agreement in lieu
of severing such unenforceable provision from this Agreement in its entirety,
whether by rewriting the offending provision, deleting any or all of the
offending provision, adding additional language to this Agreement, or by making
such other modifications as it deems warranted to carry out the intent and
agreement of the parties as embodied herein to the maximum extent permitted by
law.

 

16.3          The parties expressly agree that this Agreement as so modified by
the court shall be binding upon and enforceable against each of them. In any
event, should one or more of the provisions of this Agreement be held to be
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had not
been set forth herein.

 

17.         Captions. Captions and headings of the sections and paragraphs of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

 

18.         Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 



16

 

 

19.         Section 409A.

 

19.1          General Compliance. This Agreement is intended to comply with
Section 409A or an exemption thereunder and shall be construed and administered
in accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A, and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest, or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A.

 

19.2          Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to the Executive in connection
with his/her termination of employment is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Executive is
determined to be a “specified employee” as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit shall not be paid until the first payroll date to
occur following the six-month anniversary of the Termination Date or, if
earlier, on the Executive's death (the “Specified Employee Payment Date”). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date and interest on such amounts calculated based on
the applicable federal rate published by the Internal Revenue Service for the
month in which the Executive’s separation from service occurs shall be paid to
the Executive in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.

 

19.3          Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:

 

(a)               the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year;

 

(b)               any reimbursement of an eligible expense shall be paid to the
Executive on or before the last day of the calendar year following the calendar
year in which the expense was incurred; and

 

(c)               any right to reimbursements or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit.

 



17

 

 

20.         Successors and Assigns. This Agreement is personal to the Executive
and shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

 

21.         Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):

 

If to the Company:

 

19925 Stevens Creek Blvd., Suite 100

Cupertino, CA 95014

Attn: Board of Directors

 

If to the Executive:

Address on the most recent Form W-4

On file with the Company

 

22.         Representations of the Executive. The Executive represents and
warrants to the Company that:

 

23.1       The Executive’s acceptance of employment with the Company and the
performance of his/her duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement, or
understanding to which he/she is a party or is otherwise bound.

23.2       The Executive’s acceptance of employment with the Company and the
performance of his/her duties hereunder will not violate any non-solicitation,
non-competition, or other similar covenant or agreement of a prior employer.

 

23.         Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state, and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

 

24.         Survival. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto shall
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this Agreement.

 

25.         Acknowledgement of Full Understanding. THE EXECUTIVE ACKNOWLEDGES
AND AGREES THAT HE/SHE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO
THIS AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS/HER CHOICE
BEFORE SIGNING THIS AGREEMENT.

 

[Signature Page Follows]

 



18

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  Reviva Pharmaceuticals Holdings, Inc.           By                           
  Name:   Title:               Laxminarayan Bhat, Ph.D., Executive

 



19

 

 

EXHIBIT A

 

General Release and Covenant Not to Sue

 

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT:

 

1.                  Laxminarayan Bhat, Ph.D., (“Executive”), on Executive’s own
behalf and on behalf of Executive’s descendants, dependents, heirs, executors
and administrators and permitted assigns, past and present, in consideration for
the amounts payable and benefits to be provided to Executive under that
employment agreement dated as of ________, 2020, and effective as of
___________________, 2020 (the “Employment Agreement”) by and between Executive
and Reviva Pharmaceuticals Holdings, Inc. (“Company”), does hereby covenant not
to sue or pursue any litigation or arbitration against, and waives, releases and
discharges the Company, its assigns, affiliates, subsidiaries, parents,
predecessors and successors, and the past and present employees, officers,
directors, representatives and agents of any of them, including but not limited
to the Company (collectively, the “Releasees”), from any and all claims,
demands, rights, judgments, defenses, actions, charges or causes of action
whatsoever, of any and every kind and description, whether known or unknown,
accrued or not accrued, that Executive ever had, now has or shall or may have or
assert as of the date of this General Release and Covenant Not to Sue against
the Releasees relating to his employment with the Company or the termination
thereof or her service as an officer or director of any subsidiary or affiliate
of the Company or the termination of such service, including, without limiting
the generality of the foregoing, any claims, demands, rights, judgments,
defenses, actions, charges or causes of action related to employment or
termination of employment or that arise out of or relate in any way to the Age
Discrimination in Employment Act of 1967 (“ADEA,” a law that prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as
amended, and other Federal, state and local laws relating to discrimination on
the basis of age, sex or other protected class, all claims under Federal, state
or local laws for express or implied breach of contract, wrongful discharge,
defamation, intentional infliction of emotional distress, and any related claims
for attorneys’ fees and costs; provided, however, that nothing herein shall
release the Company from any of its obligations to Executive under the
Employment Agreement (including, without limitation, its obligation to pay the
amounts and provide the benefits upon which this General Release and Covenant
Not to Sue is conditioned) or any rights Executive may have to indemnification
under any charter or by-laws (or similar documents) of any member of the
Releasees or any insurance coverage under any directors and officers insurance
or similar policies.

 

2.                  Executive further agrees that her General Release and
Covenant Not to Sue may be pleaded as a full defense to any action, suit or
other proceeding covered by the terms hereof that is or may be initiated,
prosecuted or maintained by Executive or Executive’s heirs or assigns. 
Executive understands and confirms that Executive is executing this General
Release and Covenant Not to Sue voluntarily and knowingly, but that this General
Release and Covenant Not to Sue does not affect Executive’s right to claim
otherwise under ADEA.  In addition, Executive shall not be precluded by this
General Release and Covenant Not to Sue from filing a charge with any relevant
Federal, state or local administrative agency, but Executive agrees to waive
Executive’s rights with respect to any monetary or other financial relief
arising from any such administrative proceeding.

 



20

 

 

3.                  In furtherance of the agreements set forth above, Executive
hereby expressly waives and relinquishes any and all rights under any applicable
statute, doctrine or principle of law restricting the right of any person to
release claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release.  In connection with such waiver and
relinquishment, Executive acknowledges that Executive is aware that Executive
may hereafter discover claims presently unknown or unsuspected, or facts in
addition to or different from those that Executive now knows or believes to be
true, with respect to the matters released herein.  Nevertheless, it is the
intention of Executive to release all such matters fully, finally and forever,
and all claims relating thereto, that now exist, may exist or theretofore have
existed, as specifically provided herein.  The parties hereto acknowledge and
agree that this waiver shall be an essential and material term of the release
contained above.  Nothing in this paragraph is intended to expand the scope of
the release as specified herein.

 

 

4.                  Executive agrees that at any time following the date hereof
he will not make, endorse or solicit and shall use all reasonable endeavors to
prevent the making, endorsing or soliciting of any disparaging or derogatory
statements whether or not the statements are true, whether in writing or
otherwise concerning the Company or its past or current directors or officers
and the Company undertakes that at any time following the date hereof its senior
executives will not make, endorse or solicit and shall use all reasonable
endeavors to prevent the making, endorsing or soliciting of any disparaging or
derogatory statements whether or not the statement is true, whether in writing
or otherwise concerning the Executive or Executive’s work on behalf of the
Company, excluding in all events any statements required to be made by law,
regulation or under the public disclosure requirements of any jurisdiction.
Nothing herein shall prevent Executive from making a report, or bringing a
claim, to any governmental agency, including the U.S. Equal Employment
Opportunity Commission, the National Labor Relations Board, the U.S. Department
of Justice, or the Attorney General of the State where the Executive resides,
provided, however, that Executive may not personally win any damages or other
relief as a result of any such reports or claims. Nothing herein shall restrict
the Company, its affiliates or any of their employees, officers, directors,
agents or representatives from providing truthful testimony or information in
response to a subpoena or investigation by a Governmental Authority or in
connection with any legal action by the Company or any of their affiliates

 

5.                  This General Release and Covenant Not to Sue shall be
governed by and construed in accordance with the laws of the State of California
applicable to agreements made and to be performed entirely within such State
without regard to principles of conflicts of laws.

 



21

 

 

6.                  Waiver of California Civil Code Section 1542. This Agreement
is intended to be effective as a general release of and bar to all claims as
stated in this Agreement. Accordingly, Executive expressly waive all rights
under Section 1542 of the California Civil Code, which states, “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.” The Executive acknowledges that the Executive may later discover claims
or facts in addition to or different from those which the Executive now knows or
believes to exist with regards to the subject matter of this Agreement, and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Executive waives any and all Claims
that might arise as a result of such different or additional claims or facts.

 

7.                  To the extent that Executive is forty (40) years of age or
older, this paragraph shall apply.  Executive acknowledges that Executive has
been offered a period of time of at least twenty-one (21) days to consider
whether to sign this General Release and Covenant Not to Sue, which Executive
has waived, and the Company agrees that Executive may cancel this General
Release and Covenant Not to Sue at any time during the seven (7) days following
the date on which this General Release and Covenant Not to Sue has been signed
by all parties to this General Release and Covenant Not to Sue.  To cancel or
revoke this General Release and Covenant Not to Sue, Executive must deliver to
the Company written notice stating that Executive is canceling or revoking this
General Release and Covenant Not to Sue.  If this General Release and Covenant
Not to Sue is timely cancelled or revoked, none of the provisions of this
General Release and Covenant Not to Sue shall be effective or enforceable and
the Company shall not be obligated to make the payments to Executive or to
provide Executive with the other benefits described in the Employment Agreement
and known as Severance, and all contracts and provisions modified, relinquished
or rescinded hereunder shall be reinstated to the extent in effect immediately
prior hereto. Executive is hereby advised to seek legal counsel prior to signing
this General Release and Covenant Not to Sue.

 

8.                  Executive acknowledges and agrees that Executive has entered
this General Release and Covenant Not to Sue knowingly and willingly and has had
ample opportunity to consider the terms and provisions of this General Release
and Covenant Not to Sue.

 

IN WITNESS WHEREOF, the undersigned has caused this General Release and Covenant
Not to Sue to be executed on this _____day of ________________, 20__.

 

 

 

      Laxminarayan Bhat, Ph.D.

 



22

 

 

Exhibit B

 

West's Ann.Cal.Labor Code § 2870

 

§ 2870. Employment agreements; assignment of rights

 

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or his rights in an invention to
his or his employer shall not apply to an invention that the employee developed
entirely on his or his own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or

 

(2) Result from any work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

Credits

 

(Added by Stats.1979, c. 1001, p. 3401, § 1. Amended by Stats.1986, c. 346, § 1;
Stats.1991, c. 647 (S.B.879), § 5.)

 



23

